_ BLt~
Inmate Name:
Inmate IDOC#: S302

we Vodabe

a necinine rai Initials Verifying Page C Count:
Documen ments tote.
IN THE UNITED’ TATES DISTRICT COURT

   
 
  
   
    

fi.2eCV - ©2427

 

Gerald Angelo Barcella 5630 Docume: ; age
ISCI Unit 13 ocument Title:
P.O. Box 14

Boise, Idaho 83707

 

 

FOR THE DISTRICT OF IDAHO

Gerald Angelo Barcella,

Plaintiff,
Vv. Case No. 1:20-cv-—00427-BLW
Corizon, LLC, Dr. Rebekah CASE UPDATE BY PLAINTIFF AND
Haggard, Gen Brewer, Rona DECLARATION IN SUPPORT OF CASE
Siegert, Warden Alberto UPDATE BY PLAINTIFF
Ramirez, and Selah Worley,

Defendanst,

COMES NOW, Gerald Angelo Barcella, Plaintiff in the above-listed matter
with an update on case progress since this Honorable Court's Order on December
31, 2020.In its Order, this Court stated, "There seems to have been no update
by either party regarding whether Plaintiff had the MRI and EMG ordered by
P.A. Wren, and if so, what the results showed."

Plaintiff felt obliged to briefly update the Court on MRI and EMG results
and Plaintiff's subsequent surgical consult appointment with neurosurgeon
Bradley.

I. Recent MRI, EMG, and X-ray Results

Recent MRI and X-rays showed some injury progression, particularly
regarding foraminal stenosis and two antero-lystheses. Dr. Bradley told
Plaintiff the EMC ("electrical tests") showed consistency with right side
foraminal stenosis. The MRI mentioned severe and moderate foraminal stenosis
at multiple levels of the lumbar spine. The EMG also showed left side impingemment.

II. PLAINTIFF'S JANUARY 5, 2021 APPOINTMENT WITH DR. BRADLEY

The following information is taken from Plaintiff's journal entries
DECLARATION IN SUPPORT OF CASE UPDATE BY PLAINTIFF

COMES NOW, Gerald Angelo Barcella, and declares pursuant to 28 USC 1746:

1. I am over 18 years of age and competent to make this declaration,
have personal knowledge of the matters herein, and would testify truthfully
at trial or hearing.

2. I met with neurosurgeon William Bradley (Dr. Bradley) on January 5,
2021, for a surgical consult for lower back and sciatic pain.

3. I had previously met with P.A. Steven Wren, from Dr. Bradley's office,
on October 28, 2020 and again on December 15, 2020.

4, The following information regarding my January 5, 2021 appointment
with Dr. Bradley is true and correct and taken from my journal notes taken
that day.

5. After greetings, Dr. Bradley asked me where my pain was the worst.

I told him on the right side: lower back, right glute, around the right hip,
and front and right side of right shin.

6. Dr. Bradley told me the MRI and EMG results were consistent with
consistent with foraminal narrowing—-right side worse than the left side.

7. Dr. Bradley said he recommended a foraminotomy and what he said he
calls a "laminotomy."

8. He said these procedures would not decrease the back pain. Only the
sciatic pain.

9. He said he would go through a small incision in my lower right back
at the L4-L5 and L5-S1 levels to perform the foraminotomy and laminotomy
to remove bone on the vertebrae in various areas including the foramins,

working from right to left to also clean up the left side somewhat.

CASE UPDATE BY PLAINTIFF AND DECLARATION IN SUPPORT - 2
10. Dr. Bradley said the procedures would remove bone and connective
tissue.

11. Dr. Bradley told me I could possibly see a 70% improvement in sciatic
pain, with a 5-10% chance of no improvement, and a 1%, or less, chance of
pain becoming worse.

12. Dr. Bradley told me I may need another surgery "later." I took this
to mean a similar procedure. I would receive no pain relief in my lower back.

14. I asked Dr. Bradley about the multi-level, and one particulary bad,
disc bulge. He said he would not touch the discs because doing so would thin
the walls of them and weaken them possibly causing blowouts later on.

15. I asked Dr. Bradley why he couldn't replace my discs with artificial
discs. He said my vertebrae were "shot." The bone was too worn to use them.
16. The specialist told me, "This is it. This is what you have left
until you die. You have a bad back. If it gets worse you will need to get

it fused."

17. The doctor went on to say that fusions were "good when they work,"
suggesting they do not always have positive results. That was my impression.

18. I understood Dr. Bradley to say I should try to deal with the pain

short of getting a fusion, because of success rates, seriousness of the surgery,

etc. I don't know how long I will be able to stand the lower back pain.

19. Dr. Bradley then asked if Corizon would allow me to have strong
pain medication post-surgery. The Correctional Officers accompanying me and
I said that our past experiences were "yes."

20, My current lower back pain has been hovering around level 5 out of

10, with acute lower back pain going much higher. It always hurts.

CASE UPDATE BY PLAINTIFF AND DECLARATION IN SUPPORT - 3
21. Dr. Bradley said he didn't think the anterolysthesis at the L3-L4
levels would "slip" due to the surgery. One vertebrae hangs over another.

22. Plaintiff agreed to the surgery.

CONCERNS WITH CORIZON MEDICAL AND P.A. WREN

23. In its October 1, 2020 Order this Honorable Court ordered Defendants
to send Plaintiff to a video visit or in-person appointment with Dr. Bradley.

24. Defendants instead sent Plaintiff to meet with P.A. Wren on October
28, 2020.

25, Plaintiff's reception was received much differently than he had
been by Dr. Bradley. P.A. Wren told first told Plaintiff that his condition
was too bad to surgically corrected. At the end of the visit the P.A. changed
his story that Plaintiff's back injury was too minimal for surgery.

26. P.A. Wren told Plaintiff that Corizon had told Wren that Plaintiff
had a federal judge order them to send Plaintiff to the visit.

27. P.A. Wren would not deny that Corizon staff told him that Plaintiff's
injury was minimal, that he was working long hours and he was uncooperative
with their treatment plans. See Decl. G.A.B. 11/01/20

28. P.A. Wren was very unreceptive to Plaintiff and tried to discourage
him from any advanced procedures. (any surgeries)

29. On December 16, 2020 Plaintiff met with P.A. Wren, again at the
request of Corizon. Plaintiff's x-rays were not forwarded at that time.

30. P.A. Wren tried to deny Plaintiff to see Dr. Bradley. Plaintiff
had to beg to see the surgeon.

31. P.A. Wren stated that the MRI and EMG didn't show any reason for
Plaintiff's symptoms.

32. The P.A. at the same time said Plaintiff's discs were all worn out

CASE UPDATE BY PLAINTIFF - 4
and nothing could be done about any of his pain, as far as surgery went.

33. P.A. Wren said there was no right-side foraminal narrowing, despite
the MRI report stating in bold text "SEVERE FORAMINAL NARROWING" at several
levels of the lumbar spine.

34. Plaintiff firmly believes P.A. Steve Wren is compromised by Corizon
in this case and. has Corizon's best interests at heart.

35. Plaintiff believes future interactions between Plaintiff and P.A.
Wren will have Mr. Wren doing Corizon's bidding as he did previously.

36. Plaintiff has no confidence whatsoever in P.A. Wren's sincerity
regarding Plaintiff and his injury and any future health care decisions.

37. Plaintiff requests that future appointments between Plaintiff and
Dr. Bradley's office in regards to any follow-up procedures, any diagnoses,
and any procedure recommendations be between Plaintiff and Dr. Bradley.

38. Plaintiff sees that Corizon is not above expounding negative and
false information about Plaintiff to meet their own goals regarding treatment
options.

39, In light of Dr. Bradley's statements that Plaintiff may need future
surgical procedures Plaintiff feels this is a serious issue and asks only,
as always, to be treated fairly.

40, Plaintiff hopes, in light of possibility of continuity of care that

P.A. Wren is not involved in Plaintiff's health care decisions.

Pursuant to 28 USC 1746 I declare under penalty of perjury that the

contents of this Declaration are true and correct

DATED this [3{*day of January, 2021. if
Mash By JY

Gerald Angelo Barcella

CASE UPDATE BY PLAINTIFF AND DECLARATION IN SUPPORT - 5
CERTIFICATE OF SERVICE

I, Gerald Angelo Barcella, certify that on this 19t aay of January

2021, I caused a true and correct copy of the attached document to be served

on the below listed parties by giving it to the ISCI Paralegal for electronic

filing.

Dylan Eaton

Kevin West

Parsons, Behle & Latimer

800 West Main Street, Suite 1300
Boise, Idaho 83702

Robert A. Berri

Deputy Attorney Beneral for Idaho
1299 North Orchard, Ste. 110
Boise, Idaho 83706

LMA ML

Gerald Angefo Barcella

CASE UPDATE BY PLAINTIFF AND DECLARATION IN SUPPORT - 6
